Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 6/20/22, with respect to Vollmer failing to teach first and second control connector elements arranged such that they are accessible by a user from outside the driver housing have been fully considered and are persuasive.  The rejection has been withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-7, 9-10, 12, and 14-25 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 1, the prior art fails to teach or disclose a luminaire driver comprising:
a driver housing provided with input connector elements for connection to a power supply and output connector elements for connection to at least one light source that are accessible from outside of the driver housing
a driver circuitry arranged in said driver housing between said input and output connector elements configured to perform a driving function of the at least one light source
a receiving means configured for receiving at least one pluggable module having a first circuitry associated with a first protocol and a second circuitry associated with a second, different protocol
wherein the receiving means is configured such that the at least one pluggable module can be received from outside of the driver housing,
one of the first circuitry and the second circuitry is connected to the driver circuitry when the at least one pluggable module is plugged in the receiving means and the driver housing is provided with at least one first and second control connector element, which are connected to the first and second circuitry, respectively, when the at least one pluggable module is plugged in the receiving means
the first and second control connector element are arranged such that they are accessible by a user from outside of the driver housing and have internal circuitry configured to recognize the presence and/or the type of the at least one pluggable module when the at least one pluggable module is plugged-in in the receiving means.
	The closest prior art found was Vollmer US 2017/0188438. Vollmer discloses a luminaire driver 10 comprising: a driver housing 25 provided with input connector elements (paragraph 0031) for connection to a power supply 30 and output connector elements for connection to at least one light source (paragraph 0031); a driver circuitry (lighting controller 414) arranged in said driver housing 25 between said input connector elements and said output connector elements (implicit since this is within the device), and configured to perform a driving function of the at least one light source (driver performs driving function for light source 0061, 0064); and a receiving means (substrate 738) configured for receiving at least one pluggable module (pluggable control card 760), said at least one pluggable module comprising a first circuitry associated with a first protocol and a second circuitry associated with a second protocol, (“the memory will contain or receive programming instructions that, when executed by the processor, will cause the electronic device to perform one or more operations according to the programming instructions,” paragraph 0023; further teaches that the control card may communicate via one or more protocols and/or networks, paragraph 0037-0053) said second protocol being different from said first protocol (see instances of paragraph 0037 for different protocols; further teaches, “The control card may be programmed with rules for various input signal-to-output signal protocol conversion”, paragraph 0074); wherein the receiving means 738 is configured such that the at least one pluggable module can be received from outside of the driver housing (see Figure 7b where 760 is inserted from outside the housing), wherein at least one of the first circuitry and the second circuitry is connected to the driver circuitry when the at least one pluggable module is plugged in the receiving means (see Figure 3, when control card is connected to illumination device; 305 via 01-04). However, Vollmer fails to teach or render obvious the driver housing is provided with at least one first and second control connector element which are connected to the first and second circuitry, respectively, when the at least one pluggable module is plugged in the receiving means, and wherein the at least one first and second control connector element are arranged such that they are accessible by a user from outside of the driver housing. 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. BOLLMAN ‘583 and KURINAMA ‘169 are cited for being lighting devices that utilize removable control modules similar to the instant invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evan P Dzierzynski whose telephone number is (571)272-2336. The examiner can normally be reached Monday-Friday 8:00am-4:30pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN P DZIERZYNSKI/Primary Examiner, Art Unit 2875